PER CURIAM.
The defendant challenges his sentences under the 1995 Sentencing Guidelines on the ground that Chapter 95-184, the enacting legislation, violated the single subject requirement of the Florida Constitution. Based upon the Florida Supreme Court’s opinion in Heggs v. State, 759 So.2d 620 (Fla.2000), which held that Chapter 95-184 violated the single subject requirement of the Florida Constitution, we reverse.
Furthermore, we find that the date of the defendant’s offenses, January 10, 1997, falls within the window period to challenge Chapter 95-184 on the basis that it violates the single subject provision of the Florida Constitution. The Florida Supreme Court has held that the “window period for challenging the sentencing guidelines provisions amended in chapter 95-184, Laws of Florida, opened on October 1, 1995, when such amended guidelines provisions became effective, and closed on May 24, 1997, when chapter 97-97, Laws of Florida, reenacted the amendments contained in chapter 95-184 as part of the biennial adoption process.” Trapp v. State, 760 So.2d 924 (Fla.2000); See also Diaz v. State, 752 So.2d 105 (Fla. 3d DCA 2000)(previously holding that the window period for challenging chapter 95-184 • closed on May 24,1997).
Accordingly, we remand to the trial court for resentencing under the guidelines in effect prior to the enactment of Chapter 95-184.
Reversed and remanded.